695 S.E.2d 757 (2010)
The COVENTRY WOODS NEIGHBORHOOD ASSOCIATION, INC., a North Carolina non-profit corporation, John F. Bordsen and wife, Patricia Bresina, Martha L. McAulay, and Joan E. Provost, Eva Cole Matthews, Chris Johnson and wife, Shannon Jones, Rebecca S. Gardner, John White, Ronald Matthews and wife, Evelyn Matthews and Shirley Jones, and Thomas R. Myers
v.
CITY OF CHARLOTTE, North Carolina, a municipal corporation, Charlotte-Mecklenburg Planning Commission, an agency of the City of Charlotte, and Independence Capital Realty, LLC, a North Carolina limited liability corporation.
No. 99A10.
Supreme Court of North Carolina.
April 14, 2010.
Kenneth T. Davies, for Coventry Woods, et al.
Richard A. Vinroot, Charlotte, for the Coventry Woods Neighborhood Association, Inc, et al.
*758 Robert E. Hagemann, Senior Deputy City Attorney, for City of Charlotte.
Prior report: ___ N.C.App. ___, 688 S.E.2d 538.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Plaintiffs on the 8th of March 2010 in this matter pursuant to G.S. 7A-30, and the joint motion to dismiss the appeal filed by the Defendants, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the joint motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 14th of April 2010."